UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2383


ARASH MIRSHOKRAEI,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 30, 2017                                          Decided: July 7, 2017


Before GREGORY, Chief Judge, and DUNCAN and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Zohreh Mizrahi, MANESH & MIZRAHI, Los Angeles, California, for Petitioner. Chad
A. Readler, Acting Assistant Attorney General, Jessica E. Burns, Senior Litigation
Counsel, Scott M. Marconda, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Arash Mirshokraei, a native and citizen of Iran, petitions for review of an order of

the Board of Immigration Appeals (Board) denying his motion to reopen. We have

reviewed the record and conclude that the Board did not abuse its discretion in denying

the motion to reopen. Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009) (stating

standard of review). Accordingly, we deny the petition for review. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2